UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-07390 BOULDER TOTAL RETURN FUND, INC. (Exact name of registrant as specified in charter) Fund Administrative Services, LLC 2344 Spruce Street, Suite A, Boulder, CO 80302 (Address of principal executive offices) (Zip code) Fund Administrative Services, LLC 2344 Spruce Street, Suite A, Boulder, CO 80302 (Name and address of agent for service) Registrant’s Telephone Number, including Area Code: (303) 444-5483 Date of fiscal year end: November 30 Date of reporting period: July 1, 2012 – June 30, 2013 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant’s proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Proxy Voting Record For Period July 1, 2012 to June 30, 2013 Matter Shareholder Proposed For or Ticker Meeting Record Meeting Proposal by Issuer Vote Cast Vote Against Name of Issuer Symbol CUSIP Date Date Type Number Description of Matter to be Voted On or Holder (Yes or Abstain) (For or Against) Management DIAGEO PLC DEO 25243Q205 10/17/2012 9/4/2012 Annual 1 REPORT AND ACCOUNTS 2012. Issuer Yes For For 2 DIRECTORS' REMUNERATION REPORT 2012. Issuer Yes For For 3 DECLARATION OF FINAL DIVIDEND. Issuer Yes For For 4 RE-ELECTION OF PB BRUZELIUS AS A DIRECTOR. (AUDIT, NOMINATION & REMUNERATION COMMITTEE) Issuer Yes For For 5 RE-ELECTION OF LM DANON AS A DIRECTOR. (AUDIT, NOMINATION & REMUNERATION COMMITTEE) Issuer Yes For For 6 RE-ELECTION OF LORD DAVIES AS A DIRECTOR. (AUDIT, NOMINATION, REMUNERATION(CHAIRMAN OF THE COMMITTEE)) Issuer Yes For For 7 RE-ELECTION OF BD HOLDEN AS A DIRECTOR. (AUDIT, NOMINATION & REMUNERATION COMMITTEE) Issuer Yes For For 8 RE-ELECTION OF DR FB HUMER AS A DIRECTOR. (NOMINATION COMMITTEE (CHAIRMAN OF THE COMMITTEE)) Issuer Yes For For 9 RE-ELECTION OF D MAHLAN AS A DIRECTOR. (EXECUTIVE COMMITTEE) Issuer Yes For For 10 RE-ELECTION OF PG SCOTT AS A DIRECTOR. (AUDIT(CHAIRMAN OF THE COMMITTEE), NOMINATION, REMUNERATION COMMITTEE) Issuer Yes For For 11 RE-ELECTION OF HT STITZER AS A DIRECTOR. (AUDIT, NOMINATION & REMUNERATION COMMITTEE) Issuer Yes For For 12 RE-ELECTION OF PS WALSH AS A DIRECTOR. (EXECUTIVE COMMITTEE(CHAIRMAN OF THE COMMITTEE)) Issuer Yes For For 13 ELECTION OF HO KWONPING AS A DIRECTOR. (AUDIT, NOMINATION & REMUNERATION COMMITTEE) Issuer Yes For For 14 ELECTION OF IM MENEZES AS A DIRECTOR. (EXECUTIVE COMMITTEE) Issuer Yes For For 15 RE-APPOINTMENT OF AUDITOR. Issuer Yes For For 16 REMUNERATION OF AUDITOR. Issuer Yes For For 17 AUTHORITY TO ALLOT SHARES. Issuer Yes For For 18 DISAPPLICATION OF PRE-EMPTION RIGHTS. Issuer Yes For For 19 AUTHORITY TO PURCHASE OWN ORDINARY SHARES. Issuer Yes For For 20 AUTHORITY TO MAKE POLITICAL DONATIONS AND/OR TO INCUR POLITICAL EXPENDITURE IN THE EU. Issuer Abstain Abstain Abstain 21 REDUCED NOTICE OF A GENERAL MEETING OTHER THAN AN ANNUAL GENERAL MEETING. Issuer Yes Against Against W.P. CAREY & CO. LLC WPC 92930Y107 9/13/2012 7/16/2012 Special 1 A PROPOSAL TO ADOPT AND APPROVE THE TRANSACTIONS DESCRIBED IN THE AGREEMENT AND PLAN OF MERGER DATED AS OF FEBRUARY 17, 2012 ("THE MERGER AGREEMENT"), BY AND AMONG CORPORATE PROPERTY ASSOCIATES 15 INCORPORATED, W. P. CAREY & CO. LLC, W. P. CAREY REIT, INC. (NOW NAMED W. P. CAREY INC.), AND THE OTHER PARTIES THERETO, AS MORE THOROUGHLY DESCRIBED IN THE ACCOMPANYING JOINT PROXY STATEMENT/PROSPECTUS. Issuer Yes For For 2 A PROPOSAL TO ADOPT AND APPROVE THE TRANSACTIONS DESCRIBED IN THE AGREEMENT AND PLAN OF MERGER DATED AS OF FEBRUARY 17, 2012 (THE "REIT CONVERSION AGREEMENT"), BETWEEN W. P. CAREY & CO. LLC AND W. P. CAREY REIT, INC. (NOW NAMED W. P. CAREY INC.), AS MORE THOROUGHLY DESCRIBED IN THE ACCOMPANYING JOINT PROXY STATEMENT/PROSPECTUS. Issuer Yes For For 3 A PROPOSAL TO TRANSACT SUCH OTHER BUSINESS AS MAY PROPERLY COME BEFORE THE SPECIAL MEETING OR ANY ADJOURNMENTS OR POSTPONEMENTS OF THE SPECIAL MEETING, INCLUDING, WITHOUT LIMITATION, A MOTION TO ADJOURN THE SPECIAL MEETING TO ANOTHER TIME FOR THE PURPOSE OF SOLICITING ADDITIONAL PROXIES TO APPROVE THE PROPOSALS ABOVE. Issuer Abstain Abstain Abstain CISCO SYSTEMS, INC. CSCO 17275R102 11/15/2012 9/17/2012 Annual 1 Election of directors. Nominees: 1) ELECTION OF DIRECTOR: CAROL A. BARTZ Issuer Yes For For 2) ELECTION OF DIRECTOR: MARC BENIOFF Issuer Yes For For 3) ELECTION OF DIRECTOR: M. MICHELE BURNS Issuer Yes For For 4) ELECTION OF DIRECTOR: MICHAEL D. CAPELLAS Issuer Yes For For 5) ELECTION OF DIRECTOR: LARRY R. CARTER Issuer Yes For For 6) ELECTION OF DIRECTOR: JOHN T. CHAMBERS Issuer Yes For For 7) ELECTION OF DIRECTOR: BRIAN L. HALLA Issuer Yes For For 8) ELECTION OF DIRECTOR: DR. JOHN L. HENNESSY Issuer Yes For For 9) ELECTION OF DIRECTOR: DR. KRISTINA M. JOHNSON Issuer Yes For For 10) ELECTION OF DIRECTOR: RICHARD M. KOVACEVICH Issuer Yes For For 11) ELECTION OF DIRECTOR: RODERICK C. MCGEARY Issuer Yes For For 12) ELECTION OF DIRECTOR: ARUN SARIN Issuer Yes For For 13) ELECTION OF DIRECTOR: STEVEN M. WEST Issuer Yes For For 2 APPROVAL OF AMENDMENT AND RESTATEMENT OF THE EXECUTIVE INCENTIVE PLAN. Issuer Yes For For 3 APPROVAL, ON AN ADVISORY BASIS, OF EXECUTIVE COMPENSATION. Issuer Yes For For 4 RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS CISCO'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2013. Issuer Yes For For 5 APPROVAL TO HAVE CISCO'S BOARD ADOPT A POLICY TO HAVE AN INDEPENDENT BOARD CHAIRMAN WHENEVER POSSIBLE. Holder Yes Against For 6 APPROVAL TO REQUEST CISCO MANAGEMENT TO PREPARE A REPORT ON "CONFLICT MINERALS" IN CISCO'S SUPPLY CHAIN. Holder Yes Against For COHEN & STEERS INFRASTRUCTURE FUND, INC CNS 19248A109 4/25/2013 2/20/2013 Annual 1 Election of directors. Nominees: 1) MARTIN COHEN Issuer Yes For For 2) RICHARD J. NORMAN Issuer Yes For For 3) FRANK K. ROSS Issuer Yes For For JOHNSON & JOHNSON JNJ 4/25/2013 2/26/2013 Annual 1 Election of directors. Nominees: 1) ELECTION OF DIRECTOR: MARY SUE COLEMAN Issuer Yes For For 2) ELECTION OF DIRECTOR: JAMES G. CULLEN Issuer Yes For For 3) ELECTION OF DIRECTOR: IAN E.L. DAVIS Issuer Yes For For 4) ELECTION OF DIRECTOR: ALEX GORSKY Issuer Yes For For 5) ELECTION OF DIRECTOR: MICHAEL M.E. JOHNS Issuer Yes For For 6) ELECTION OF DIRECTOR: SUSAN L. LINDQUIST Issuer Yes For For 7) ELECTION OF DIRECTOR: ANNE M. MULCAHY Issuer Yes For For 8) ELECTION OF DIRECTOR: LEO F. MULLIN Issuer Yes For For 9) ELECTION OF DIRECTOR: WILLIAM D. PEREZ Issuer Yes For For 10) ELECTION OF DIRECTOR: CHARLES PRINCE Issuer Yes For For 11) ELECTION OF DIRECTOR: A. EUGENE WASHINGTON Issuer Yes For For 12) ELECTION OF DIRECTOR: RONALD A. WILLIAMS Issuer Yes For For 2 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION Issuer Yes For For 3 RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013 Issuer Yes For For 4 SHAREHOLDER PROPOSAL - EXECUTIVES TO RETAIN SIGNIFICANT STOCK Holder Yes Against For 5 SHAREHOLDER PROPOSAL ON POLITICAL CONTRIBUTIONS AND CORPORATE VALUES Holder Yes Against For 6 SHAREHOLDER PROPOSAL ON INDEPENDENT BOARD CHAIRMAN Holder Yes Against For WELLS FARGO & COMPANY WFC 4/23/2013 2/26/2013 Annual 1 Election of directors. Nominees: 1) ELECTION OF DIRECTOR: JOHN D. BAKER II Issuer Yes For For 2) ELECTION OF DIRECTOR: ELAINE L. CHAO Issuer Yes For For 3) ELECTION OF DIRECTOR: JOHN S. CHEN Issuer Yes For For 4) ELECTION OF DIRECTOR: LLOYD H. DEAN Issuer Yes For For 5) ELECTION OF DIRECTOR: SUSAN E. ENGEL Issuer Yes For For 6) ELECTION OF DIRECTOR: ENRIQUE HERNANDEZ, JR. Issuer Yes For For 7) ELECTION OF DIRECTOR: DONALD M. JAMES Issuer Yes For For 8) ELECTION OF DIRECTOR: CYNTHIA H. MILLIGAN Issuer Yes For For 9) ELECTION OF DIRECTOR: FEDERICO F. PENA Issuer Yes For For 10) ELECTION OF DIRECTOR: HOWARD V. RICHARDSON Issuer Yes For For 11) ELECTION OF DIRECTOR: JUDITH M. RUNSTAD Issuer Yes For For 12) ELECTION OF DIRECTOR: STEPHEN W. SANGER Issuer Yes For For 13) ELECTION OF DIRECTOR: JOHN G. STUMPF Issuer Yes For For 14) ELECTION OF DIRECTOR: SUSAN G. SWENSON Issuer Yes For For 2 ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. Issuer Yes For For 3 PROPOSAL TO APPROVE THE COMPANY'S AMENDED AND RESTATED LONG-TERM INCENTIVE COMPENSATION PLAN. Issuer Yes For For 4 PROPOSAL TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Issuer Yes For For 5 STOCKHOLDER PROPOSAL TO ADOPT A POLICY REQUIRING AN INDEPENDENT CHAIRMAN. Holder Yes Against For 6 STOCKHOLDER PROPOSAL TO PROVIDE A REPORT ON THE COMPANY'S LOBBYING POLICIES AND PRACTICES. Holder Yes Against For 7 STOCKHOLDER PROPOSAL TO REVIEW AND REPORT ON INTERNAL CONTROLS OVER THE COMPANY'S MORTGAGE SERVICING AND FORECLOSURE PRACTICES. Holder Yes Against For SANOFI SNY 80105N105 5/3/2013 3/25/2013 Annual 1 APPROVAL OF THE INDIVIDUAL COMPANY FINANCIAL STATEMENTS FOR THE YEAR ENDED DECEMBER 31, 2012 Issuer Yes For For 2 APPROVAL OF THE CONSOLIDATED FINANCIAL STATEMENTS FOR THE YEAR ENDED DECEMBER 31, 2012 Issuer Yes For For 3 APPROPRIATION OF PROFITS, DECLARATION OF DIVIDEND Issuer Yes For For 4 APPOINTMENT OF A DIRECTOR (FABIENNE LECORVAISIER) Issuer Yes For For 5 AUTHORIZATION TO THE BOARD OF DIRECTORS TO CARRY OUT TRANSACTIONS IN SHARES ISSUED BY THE COMPANY Issuer Yes For For 6 DELEGATION TO THE BOARD OF DIRECTORS OF AUTHORITY TO DECIDE THE ISSUANCE, WITH PREEMPTIVE RIGHTS MAINTAINED, OF SHARES AND/OR SECURITIES GIVING ACCESS TO THE COMPANY'S CAPITAL AND/OR SECURITIES GIVING ENTITLEMENT TO THE ALLOTMENT OF DEBT INSTRUMENTS Issuer Yes For For 7 DELEGATION TO THE BOARD OF DIRECTORS OF AUTHORITY TO DECIDE THE ISSUANCE, WITH PREEMPTIVE RIGHT BEING CANCELLED, OF SHARES AND/OR SECURITIES GIVING ACCESS TO THE COMPANY'S CAPITAL AND/OR SECURITIES GIVING ENTITLEMENT TO THE ALLOTMENT OF DEBT INSTRUMENTS BY PUBLIC OFFERING Issuer Yes For For 8 POSSIBILITY OF ISSUING, WITHOUT PREEMPTIVE RIGHT, SHARES OR SECURITIES GIVING ACCESS TO THE COMPANY'S CAPITAL AS CONSIDERATION FOR ASSETS TRANSFERRED TO THE COMPANY AS A CAPITAL CONTRIBUTION IN KIND IN THE FORM OF SHARES OR SECURITIES GIVING ACCESS TO THE CAPITAL OF ANOTHER COMPANY Issuer Yes For For 9 DELEGATION TO THE BOARD OF DIRECTORS OF AUTHORITY TO INCREASE THE NUMBER OF SHARES TO BE ISSUED IN THE EVENT OF A CAPITAL INCREASE WITH OR WITHOUT PREEMPTIVE RIGHTS Issuer Yes For For 10 DELEGATION TO THE BOARD OF DIRECTORS OF AUTHORITY TO DECIDE TO CARRY OUT INCREASES IN THE SHARE CAPITAL BY INCORPORATION OF SHARE PREMIUM, RESERVES, PROFITS OR OTHER ITEMS Issuer Yes For For 11 DELEGATION TO THE BOARD OF DIRECTORS OF AUTHORITY TO DECIDE THE ISSUANCE OF SHARES OR SECURITIES GIVING ACCESS TO THE COMPANY'S CAPITAL RESERVED FOR MEMBERS OF SAVINGS PLANS, WITH WAIVER OF PREEMPTIVE RIGHT IN THEIR FAVOR Issuer Yes For For 12 DELEGATION TO THE BOARD OF DIRECTORS OF AUTHORITY TO ALLOT, WITHOUT PREEMPTIVE RIGHT, EXISTING OR NEW RESTRICTED SHARES IN FULL OR PARTIAL SUBSTITUTION FOR THE DISCOUNT TO A CAPITAL INCREASE RESERVED FOR SALARIED EMPLOYEES Issuer Yes For For 13 DELEGATION TO THE BOARD OF DIRECTORS OF AUTHORITY TO GRANT, WITHOUT PREEMPTIVE RIGHT, OPTIONS TO SUBSCRIBE FOR OR PURCHASE SHARES Issuer Yes For For 14 AUTHORIZATION TO THE BOARD OF DIRECTORS TO REDUCE THE SHARE CAPITAL BY CANCELLATION OF TREASURY SHARES Issuer Yes For For 15 POWERS FOR FORMALITIES Issuer Yes For For BERKSHIRE HATHAWAY INC. BRK-A 5/4/2013 3/6/2013 Annual 1 Election of directors. Nominees: 1) WARREN E. BUFFETT Issuer Yes For For 2) CHARLES T. MUNGER Issuer Yes For For 3) HOWARD G. BUFFETT Issuer Yes For For 4) STEPHEN B. BURKE Issuer Yes For For 5) SUSAN L. DECKER Issuer Yes For For 6) WILLIAM H. GATES III Issuer Yes For For 7) DAVID S. GOTTESMAN Issuer Yes For For 8) CHARLOTTE GUYMAN Issuer Yes For For 9) DONALD R. KEOUGH Issuer Yes For For 10) THOMAS S. MURPHY Issuer Yes For For 11) RONALD L. OLSON Issuer Yes For For 12) WALTER SCOTT, JR. Issuer Yes For For 13) MERYL B. WITMER Issuer Yes For For 2 SHAREHOLDER PROPOSAL REGARDING GREENHOUSE GAS AND OTHER AIR EMISSIONS. Holder Yes Against For BERKSHIRE HATHAWAY INC. BRK-B 5/4/2013 3/6/2013 Annual 1 Election of directors. Nominees: 1) WARREN E. BUFFETT Issuer Yes For For 2) CHARLES T. MUNGER Issuer Yes For For 3) HOWARD G. BUFFETT Issuer Yes For For 4) STEPHEN B. BURKE Issuer Yes For For 5) SUSAN L. DECKER Issuer Yes For For 6) WILLIAM H. GATES III Issuer Yes For For 7) DAVID S. GOTTESMAN Issuer Yes For For 8) CHARLOTTE GUYMAN Issuer Yes For For 9) DONALD R. KEOUGH Issuer Yes For For 10) THOMAS S. MURPHY Issuer Yes For For 11) RONALD L. OLSON Issuer Yes For For 12) WALTER SCOTT, JR. Issuer Yes For For 13) MERYL B. WITMER Issuer Yes For For 2 SHAREHOLDER PROPOSAL REGARDING GREENHOUSE GAS AND OTHER AIR EMISSIONS. Holder Yes Against For REPUBLIC SERVICES, INC. RSG 5/9/2013 3/12/2013 Annual 1 Election of directors. Nominees: 1) ELECTION OF DIRECTOR: JAMES W. CROWNOVER Issuer Yes For For 2) ELECTION OF DIRECTOR: WILLIAM J. FLYNN Issuer Yes For For 3) ELECTION OF DIRECTOR: MICHAEL LARSON Issuer Yes For For 4) ELECTION OF DIRECTOR: NOLAN LEHMANN Issuer Yes For For 5) ELECTION OF DIRECTOR: W. LEE NUTTER Issuer Yes For For 6) ELECTION OF DIRECTOR: RAMON A. RODRIGUEZ Issuer Yes For For 7) ELECTION OF DIRECTOR: DONALD W. SLAGER Issuer Yes For For 8) ELECTION OF DIRECTOR: ALLAN C. SORENSEN Issuer Yes For For 9) ELECTION OF DIRECTOR: JOHN M. TRANI Issuer Yes For For 10) ELECTION OF DIRECTOR: MICHAEL W. WICKHAM Issuer Yes For For 2 ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Issuer Yes For For 3 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR 2013. Issuer Yes For For 4 APPROVAL OF THE AMENDED AND RESTATED 2 Issuer Yes For For 5 STOCKHOLDER PROPOSAL REGARDING PAYMENTS UPON THE DEATH OF A SENIOR EXECUTIVE. Issuer Yes For Against 6 STOCKHOLDER PROPOSAL REGARDING POLITICAL CONTRIBUTIONS AND EXPENDITURES. Holder Yes Against For KOHL'S CORPORATION KSS 5/16/2013 3/13/2013 Annual 1 Election of directors. Nominees: 1) ELECTION OF DIRECTOR: PETER BONEPARTH Issuer Yes For For 2) ELECTION OF DIRECTOR: STEVEN A. BURD Issuer Yes For For 3) ELECTION OF DIRECTOR: DALE E. JONES Issuer Yes For For 4) ELECTION OF DIRECTOR: KEVIN MANSELL Issuer Yes For For 5) ELECTION OF DIRECTOR: JOHN E. SCHLIFSKE Issuer Yes For For 5) ELECTION OF DIRECTOR: FRANK V. SICA Issuer Yes For For 6) ELECTION OF DIRECTOR: PETER M. SOMMERHAUSER Issuer Yes For For 7) ELECTION OF DIRECTOR: STEPHANIE A. STREETER Issuer Yes For For 8) ELECTION OF DIRECTOR: NINA G. VACA Issuer Yes For For 9) ELECTION OF DIRECTOR: STEPHEN E. WATSON Issuer Yes For For 2 RATIFY APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Issuer Yes For For 3 ADVISORY VOTE ON APPROVAL OF NAMED EXECUTIVE OFFICER COMPENSATION. Issuer Yes For For 4 SHAREHOLDER PROPOSAL: POLICY ON ANIMAL CRUELTY RELATED TO THE SALE OF PRODUCTS CONTAINING ANIMAL FUR. Holder Yes Against For 5 SHAREHOLDER PROPOSAL: INDEPENDENT BOARD CHAIRMAN. Holder Yes Against For YUM! BRANDS, INC. YUM 5/15/2013 3/18/2013 Annual 1 Election of directors. Nominees: 1) ELECTION OF DIRECTOR: MICHAEL J. CAVANAGH Issuer Yes For For 2) ELECTION OF DIRECTOR: DAVID W. DORMAN Issuer Yes For For 3) ELECTION OF DIRECTOR: MASSIMO FERRAGAMO Issuer Yes For For 4) ELECTION OF DIRECTOR: MIRIAN M. GRADDICK-WEIR Issuer Yes For For 5) ELECTION OF DIRECTOR: J. DAVID GRISSOM Issuer Yes For For 6) ELECTION OF DIRECTOR: BONNIE G. HILL Issuer Yes For For 7) ELECTION OF DIRECTOR: JONATHAN S. LINEN Issuer Yes For For 8) ELECTION OF DIRECTOR: THOMAS C. NELSON Issuer Yes For For 9) ELECTION OF DIRECTOR: DAVID C. NOVAK Issuer Yes For For 10) ELECTION OF DIRECTOR: THOMAS M. RYAN Issuer Yes For For 11) ELECTION OF DIRECTOR: JING-SHYH S. SU Issuer Yes For For 12) ELECTION OF DIRECTOR: ROBERT D. WALTER Issuer Yes For For 2 RATIFICATION OF INDEPENDENT AUDITORS. Issuer Yes For For 3 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Issuer Yes For For 4 RE-APPROVAL OF PERFORMANCE MEASURES OF YUM! BRANDS, INC. LONG TERM INCENTIVE PLAN. Issuer Yes For For 5 SHAREHOLDER PROPOSAL REGARDING PACKAGING RECYCLING. Holder Yes Against For 3M COMPANY MMM 88579Y101 5/14/2013 3/15/2013 Annual 1 Election of directors. Nominees: 1) ELECTION OF DIRECTOR: LINDA G. ALVARADO Issuer Yes For For 2) ELECTION OF DIRECTOR: VANCE D. COFFMAN Issuer Yes For For 3) ELECTION OF DIRECTOR: MICHAEL L. ESKEW Issuer Yes For For 4) ELECTION OF DIRECTOR: W. JAMES FARRELL Issuer Yes For For 5) ELECTION OF DIRECTOR: HERBERT L. HENKEL Issuer Yes For For 6) ELECTION OF DIRECTOR: MUHTAR KENT Issuer Yes For For 7) ELECTION OF DIRECTOR: EDWARD M. LIDDY Issuer Yes For For 8) ELECTION OF DIRECTOR: ROBERT S. MORRISON Issuer Yes For For 9) ELECTION OF DIRECTOR: AULANA L. PETERS Issuer Yes For For 10) ELECTION OF DIRECTOR: INGE G. THULIN Issuer Yes For For 11) ELECTION OF DIRECTOR: ROBERT J. ULRICH Issuer Yes For For 2 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS 3M'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Issuer Yes For For 3 ADVISORY APPROVAL OF EXECUTIVE COMPENSATION. Issuer Yes For For 4 STOCKHOLDER PROPOSAL ON ACTION BY WRITTEN CONSENT. Holder Yes For Against 5 STOCKHOLDER PROPOSAL ON PROHIBITING POLITICAL SPENDING FROM CORPORATE TREASURY FUNDS. Holder Yes Against For CATERPILLAR INC. CAT 6/12/2013 4/15/2013 Annual 1 Election of directors. Nominees: 1) DAVID L. CALHOUN Issuer Yes For For 2) DANIEL M. DICKINSON Issuer Yes For For 3) JUAN GALLARDO Issuer Yes For For 4) DAVID R. GOODE Issuer Yes For For 5) JESSE J. GREENE, JR. Issuer Yes For For 6) JON M. HUNTSMAN, JR. Issuer Yes For For 7) PETER A. MAGOWAN Issuer Yes For For 8) DENNIS A. MUILENBURG Issuer Yes For For 9) DOUGLAS R. OBERHELMAN Issuer Yes For For 10) WILLIAM A. OSBORN Issuer Yes For For 11) CHARLES D. POWELL Issuer Yes For For 12) EDWARD B. RUST, JR. Issuer Yes For For 13) SUSAN C. SCHWAB Issuer Yes For For 14) JOSHUA I. SMITH Issuer Yes For For 15) MILES D. WHITE Issuer Yes For For 2 RATIFY THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013 Issuer Yes For For 3 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Issuer Yes For For 4 STOCKHOLDER PROPOSAL - DIRECTOR ELECTION MAJORITY VOTE STANDARD Issuer Yes For Against 5 STOCKHOLDER PROPOSAL - STOCKHOLDER ACTION BY WRITTEN CONSENT. Issuer Yes For Against 6 STOCKHOLDER PROPOSAL - EXECUTIVE STOCK RETENTION Issuer Yes Against For 7 STOCKHOLDER PROPOSAL - SUSTAINABILITY MEASURE IN EXECUTIVE COMPENSATION Issuer Yes Against For 8 STOCKHOLDER PROPOSAL - REVIEW OF GLOBAL CORPORATE STANDARDS Issuer Yes Against For 9 STOCKHOLDER PROPOSAL - SALES TO SUDAN Issuer Yes Against For JPMORGAN CHASE & CO. JPM 46625H100 5/21/2013 3/22/2013 Annual 1 Election of directors. Nominees: 1) ELECTION OF DIRECTOR: JAMES A. BELL Issuer Yes For For 2) ELECTION OF DIRECTOR: CRANDALL C. BOWLES Issuer Yes For For 3) ELECTION OF DIRECTOR: STEPHEN B. BURKE Issuer Yes For For 4) ELECTION OF DIRECTOR: DAVID M. COTE Issuer Yes For For 5) ELECTION OF DIRECTOR: JAMES S. CROWN Issuer Yes For For 6) ELECTION OF DIRECTOR: JAMES DIMON Issuer Yes For For 7) ELECTION OF DIRECTOR: TIMOTHY P. FLYNN Issuer Yes For For 8) ELECTION OF DIRECTOR: ELLEN V. FUTTER Issuer Yes For For 9) ELECTION OF DIRECTOR: LABAN P. JACKSON, JR. Issuer Yes For For 10) ELECTION OF DIRECTOR: LEE R. RAYMOND Issuer Yes For For 11) ELECTION OF DIRECTOR: WILLIAM C. WELDON Issuer Yes For For 2 RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Issuer Yes For For 3 ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION Issuer Yes For For 4 AMENDMENT TO THE FIRM'S RESTATED CERTIFICATE OF INCORPORATION TO AUTHORIZE SHAREHOLDER ACTION BY WRITTEN CONSENT Issuer Yes For For 5 REAPPROVAL OF KEY EXECUTIVE PERFORMANCE PLAN Issuer Yes For For 6 REQUIRE SEPARATION OF CHAIRMAN AND CEO Holder Yes Against For 7 ADOPT PROCEDURES TO AVOID HOLDING OR RECOMMENDING INVESTMENTS THAT CONTRIBUTE TO HUMAN RIGHTS VIOLATIONS Holder Yes Against For 8 ADOPT PROCEDURES TO AVOID HOLDING OR RECOMMENDING INVESTMENTS THAT CONTRIBUTE TO HUMAN RIGHTS VIOLATIONS Holder Yes Against For 9 DISCLOSE FIRM PAYMENTS USED DIRECTLY OR INDIRECTLY FOR LOBBYING, INCLUDING SPECIFIC AMOUNTS AND RECIPIENTS' NAMES Holder Yes Against For CHEVRON CORPORATION CVX 5/29/2013 4/3/2013 Annual 1 Election of directors. Nominees: 1) ELECTION OF DIRECTOR: L.F. DEILY Issuer Yes For For 2) ELECTION OF DIRECTOR: R.E. DENHAM Issuer Yes For For 3) ELECTION OF DIRECTOR: A.P. GAST Issuer Yes For For 4) ELECTION OF DIRECTOR: E. HERNANDEZ Issuer Yes For For 5) ELECTION OF DIRECTOR: G.L. KIRKLAND Issuer Yes For For 6) ELECTION OF DIRECTOR: C.W. MOORMAN Issuer Yes For For 7) ELECTION OF DIRECTOR: K.W. SHARER Issuer Yes For For 8) ELECTION OF DIRECTOR: J.G. STUMPF Issuer Yes For For 9) ELECTION OF DIRECTOR: R.D. SUGAR Issuer Yes For For 10) ELECTION OF DIRECTOR: C. WARE Issuer Yes For For 11) ELECTION OF DIRECTOR: J.S. WATSON Issuer Yes For For 2 RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Issuer Yes For For 3 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION Issuer Yes For For 4 APPROVAL OF AMENDMENTS TO LONG-TERM INCENTIVE PLAN Issuer Yes For For 5 SHALE ENERGY OPERATIONS Holder Yes Against For 6 OFFSHORE OIL WELLS Holder Yes Against For 7 CLIMATE RISK Holder Yes Against For 8 LOBBYING DISCLOSURE Holder Yes Against For 9 CESSATION OF USE OF CORPORATE FUNDS FOR POLITICAL PURPOSES Holder Yes Against For 10 CUMULATIVE VOTING Holder Yes For Against 11 SPECIAL MEETINGS Holder Yes For Against 12 INDEPENDENT DIRECTOR WITH ENVIRONMENTAL EXPERTISE Holder Yes Against For 13 COUNTRY SELECTION GUIDELINES Holder Yes Against For TRANSOCEAN LTD. RIG H8817H100 5/17/2013 3/20/2013 Annual 1 APPROVAL OF THE , INCLUDING THE CONSOLIDATED FINANCIAL STATEMENT OF TRANSOCEAN LTD FOR FISCAL YEAR 2 Issuer NA NA NA 2 APPROPRIATION OF THE AVAILABLE EARNINGS FOR FISCAL YEAR 2012 Issuer NA NA NA 3a. APPROVAL OF THE COMPANY'S PAYMENT OF A DIVIDEND IN PRINCIPLE. Issuer NA NA NA 3b. DISTRIBUTION AMOUNT, WHICH IS CONDITIONED ON THE APPROVAL OF PROPOSAL 3A. MARK EITHER 3B1 OR 3B2 BUT NOT BOTH. Issuer NA NA NA 3b.1 COMPANY DISTRIBUTION PROPOSAL, IN AN AMOUNT OF USD 2.24 PER SHARE. Issuer NA NA NA 3b.2 ICHAN GROUP DISTRIBUTION PROPOSAL, IN AN AMOUNT OF USD 4.00 PER SHARE Issuer NA NA NA 4 READOPTION OF AUTHORIZED SHARE CAPITAL, ALLOWING THE BOARD OF DIRECTORS TO ISSUE UP TO A MAXIMUM OF 74,728, Issuer NA NA NA 5 REPEAL OF STAGGERED BOARD Issuer NA NA NA 6 ELECTION TO THE BOARD OF DIRECTORS: Issuer NA NA NA 1) FREDRICO F. CURADO Issuer NA NA NA 2) STEVEN L. NEWMAN Issuer NA NA NA 3) THOMAS W. CASON Issuer NA NA NA 4) ROBERT M. SPRAGUE Issuer NA NA NA 5) J. MACHAEL TALBERT Issuer NA NA NA 6) JOHN J. LIPINSKI Holder NA NA NA 7) JOSE MARIA ALAPONT Holder NA NA NA 8) SAMUEL MERKSAMER Holder NA NA NA 7 APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2& YOUNG LTD. ZURICH, AS THE COMPANY'S AUDITOR FOR A FURTHER ONE-YEAR TERM Issuer NA NA NA 8 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION Issuer NA NA NA FREEPORT-MCMORAN COPPER & GOLD INC. FCX 35671D857 7/16/2013 5/24/2013 Annual 1 Election of directors. Nominees: 1) RICHARD C. ADKERSON Issuer Yes For For 2) ROBERT J. ALLISON, JR. Issuer Yes For For 3) ALAN R. BUCKWALTER, III Issuer Yes For For 4) ROBERT A. DAY Issuer Yes For For 5) JAMES C. FLORES Issuer Yes For For 6) GERALD J. FORD Issuer Yes For For 7) THOMAS A. FRY, III Issuer Yes For For 8) H. DEVON GRAHAM, JR. Issuer Yes For For 9) CHARLES C. KRULAK Issuer Yes For For 10) BOBBY LEE LACKEY Issuer Yes For For 11) JON C. MADONNA Issuer Yes For For 12) DUSTAN E. MCCOY Issuer Yes For For 13) JAMES R. MOFFETT Issuer Yes For For 14) B.M. RANKIN, JR. Issuer Yes For For 15) STEPHEN H. SIEGELE Issuer Yes For For 2 APPROVAL, ON AN ADVISORY BASIS, OF THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Issuer Yes For For 3 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Issuer Yes For For 4 STOCKHOLDER PROPOSAL REGARDING THE SELECTION OF A CANDIDATE WITH ENVIRONMENTAL EXPERTISE TO BE RECOMMENDED FOR ELECTION TO THE BOARD OF DIRECTORS. Holder Yes Against For 5 STOCKHOLDER PROPOSAL REGARDING THE REQUIREMENT THAT OUR CHAIRMAN OF THE BOARD OF DIRECTORS BE AN INDEPENDENT MEMBER OF THE BOARD OF DIRECTORS. Holder Yes Against For 6 STOCKHOLDER PROPOSAL REGARDING THE ADOPTION BY THE BOARD OF DIRECTORS OF A POLICY ON BOARD DIVERSITY. Holder Yes Against For 7 STOCKHOLDER PROPOSAL REGARDING THE AMENDMENT OF OUR BYLAWS TO PERMIT STOCKHOLDERS HOLDING 15% OF OUR OUTSTANDING COMMON STOCK TO CALL A SPECIAL MEETING OF STOCKHOLDERS. Holder Yes For Against PHILIP MORRIS INTERNATIONAL INC. PM 5/8/2013 3/15/2013 Annual 1 Election of directors. Nominees: 1) HAROLD BROWN Issuer Yes For For 2) MATHIS CABIALLAVETTA Issuer Yes For For 3) ANDRE CALANTZOPOULOS Issuer Yes For For 4) LOUIS C. CAMILLERI Issuer Yes For For 5) J. DUDLEY FISHBURN Issuer Yes For For 6) JENNIFER LI Issuer Yes For For 7) GRAHAM MACKAY Issuer Yes For For 8) SERGIO MARCHIONNE Issuer Yes For For 9) KALPANA MORPARIA Issuer Yes For For 10) LUCIO A. NOTO Issuer Yes For For 11) ROBERT B. POLET Issuer Yes For For 12) CARLOS SLIM HELU Issuer Yes For For 13) STEPHEN M. WOLF Issuer Yes For For 2 RATIFICATION OF THE SELECTION OF INDEPENDENT AUDITORS Issuer Yes For For 3 ADVISORY RESOLUTION APPROVING EXECUTIVE COMPENSATION Issuer Yes For For WAL-MART STORES, INC. WMT 6/7/2013 4/11/2013 Annual 1 Election of directors. Nominees: 1) AIDA M. ALVAREZ Issuer Yes For For 2) JAMES I. CASH, JR. Issuer Yes For For 3) ROGER C. CORBETT Issuer Yes For For 4) DOUGLAS N. DAFT Issuer Yes For For 5) MICHAEL T. DUKE Issuer Yes For For 6) TIMOTHY P. FLYNN Issuer Yes For For 7) MARISSA A. MAYER Issuer Yes For For 8) GREGORY B. PENNER Issuer Yes For For 9) STEVEN S. REINEMUND Issuer Yes For For 10) H. LEE SCOTT, JR. Issuer Yes For For 11) JIM C. WALTON Issuer Yes For For 12) S. ROBSON WALTON Issuer Yes For For 13) CHRISTOPHER J. WILLIAMS Issuer Yes For For 14) LINDA S. WOLF Issuer Yes For For 2 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT ACCOUNTANTS Issuer Yes For For 3 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION Issuer Yes For For 4 APPROVAL OF THE WAL-MART STORES, INC. MANAGEMENT INCENTIVE PLAN, AS AMENDED Issuer Yes For For 5 SPECIAL SHAREOWNER MEETING RIGHT Holder Yes For Against 6 EQUITY RETENTION REQUIREMENT Holder Yes Against For 7 INDEPENDENT CHAIRMAN Holder Yes Against For 8 REQUEST FOR ANNUAL REPORT ON RECOUPMENT OF EXECUTIVE PAY Holder Yes Against For RMR REAL ESTATE INCOME FUND- COMMON RIF 76970B101 4/11/2013 2/19/2013 Annual 2A. ELECTION OF CLASS III TRUSTEE: ARTHUR G. KOUMANTZELIS Issuer Yes For For FRANKLIN RESOURCES, INC. BEN 3/13/2013 1/16/2013 Annual 1 Election of directors. Nominees: 1) ELECTION OF DIRECTOR: SAMUEL H. ARMACOST Issuer Yes For For 2) ELECTION OF DIRECTOR: PETER K. BARKER Issuer Yes For For 3) ELECTION OF DIRECTOR: CHARLES CROCKER Issuer Yes For For 4) ELECTION OF DIRECTOR: CHARLES B. JOHNSON Issuer Yes For For 5) ELECTION OF DIRECTOR: GREGORY E. JOHNSON Issuer Yes For For 6) ELECTION OF DIRECTOR: RUPERT H. JOHNSON, JR. Issuer Yes For For 7) ELECTION OF DIRECTOR: MARK C. PIGOTT Issuer Yes For For 8) ELECTION OF DIRECTOR: CHUTTA RATNATHICAM Issuer Yes For For 9) ELECTION OF DIRECTOR: LAURA STEIN Issuer Yes For For 10) ELECTION OF DIRECTOR: ANNE M. TATLOCK Issuer Yes For For 11) ELECTION OF DIRECTOR: GEOFFREY Y. YANG Issuer Yes For For 2 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING SEPTEMBER 30, 2013. Issuer Yes For For 3 STOCKHOLDER PROPOSAL ON GENOCIDE-FREE INVESTING. Holder Yes Against For SIGNATURE Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Boulder Total Return Fund, Inc. By: /s/ Stephen C. Miller Stephen C. Miller President (Principal Executive Officer) Date: August 23, 2013
